The facts of the case are that the plaintiff was about to do execution on the property of N. Williams, in the accustomed and ordinary way; but the defendant told him it was necessary to have three bidders, and that if the made a sale without three, he would involve himself in difficulty. Having but little confidence in his own knowledge of official duty, and believing that he might falsely confide in the defendant's information, especially when he gave the best proof of his earnestness by a written promise of indemnity, he ventured to make the return, and has deeply felt all the consequences.                  (123)
Now if there were any stubborn principle of law, under which the defendant could shelter himself, it might be lamented, but must nevertheless be obeyed; but I am of opinion that the law, as well as the justice of the case, is with the plaintiff. It is evident that so far from knowing at the time that he was about to commit an illegal act, he had some foundation for believing it was legal, and this excepts the case from the operation of the general principle. Without going at large into the discussion, I think the verdict is right, and ought not to be set aside.